If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     March 11, 2021
               Plaintiff-Appellant,                                  9:15 a.m.

v                                                                    No. 353419
                                                                     Wayne Circuit Court
SIMON WHEELER, JR.,                                                  LC No. 19-009688-01-FH

               Defendant-Appellee.


Before: LETICA, P.J., and CAVANAGH and FORT HOOD, JJ.

CAVANAGH, J.

       The prosecution appeals as of right an order granting defendant’s motion to suppress and
dismissing charges of felon in possession of a firearm, MCL 750.224f, felon in possession of
ammunition, MCL 750.224f(3), carrying a concealed weapon, MCL 750.227, two counts of
possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b, and
possession of less than 25 grams of heroin, MCL 333.7403(2)(a)(v). We reverse and remand.

        Defendant was arrested at a gas station in Detroit for carrying a concealed weapon without
a concealed pistol license (CPL). The arrest was conducted by Detroit Police Officers Diego
Fragoso and Steven Anouti. According to Officers Fragoso and Anouti, they saw defendant with
a partially concealed handgun in his waistband from their vehicle while on patrol. Specifically,
defendant was leaning over his vehicle checking his oil and a handgun was situated in the right
side of defendant’s waistband with its handle sticking out of his coat. Subsequently, Officer
Anouti asked defendant whether he had a CPL and defendant said that he did not. The officers
then exited their vehicle, approached defendant, recovered the handgun from his waistband, and
placed defendant in handcuffs.

         Defendant moved to suppress the evidence from his arrest, arguing that it was the product
of an illegal search and seizure because the handgun was not concealed; rather, it was being carried
consistent with Michigan’s open carry law. Therefore, the police officers’ investigatory stop was
not justified by a reasonable suspicion that defendant was carrying a concealed handgun and all
evidence seized from his arrest should be suppressed.




                                                -1-
       The prosecution opposed defendant’s motion, arguing that although the handgun’s handle
may have been visible, “the rest of the weapon was still hidden in [defendant’s] waistband and
thus concealed within the meaning of MCL 750.227.” The prosecution further argued that while
concealment under MCL 750.227 occurs when the pistol is not readily discernible by the ordinary
observation of persons casually observing the person carrying it, Officers Fragoso and Anouti were
not casual observers, but police officers trained with respect to firearms.

        After a hearing, the trial court held that the handgun could not have been concealed if it
was readily apparent to the arresting officers; thus, the evidence was the product of an illegal search
and seizure. Accordingly, defendant’s motion to suppress was granted and the case was dismissed.
The prosecution now appeals.

        The prosecution argues that the trial court’s decision to suppress the evidence and dismiss
the case must be reversed because the investigatory stop did not violate defendant’s Fourth
Amendment rights. We agree.

       Findings of fact made regarding a motion to suppress evidence are reviewed for clear error,
and the findings will be affirmed unless we are left with a definite and firm conviction that there
was a mistake. People v Hill, 299 Mich App 402, 405; 829 NW2d 908 (2013). But the trial court’s
ultimate ruling on the motion is reviewed de novo. People v Williams, 472 Mich 308, 313; 696
NW2d 636 (2005).

        In general, a search or seizure conducted without a warrant is presumptively unreasonable,
and thus, unconstitutional. People v Barbarich, 291 Mich App 468, 472; 807 NW2d 56 (2011).
One exception to the warrant requirement, however, is the Terry stop, also known as the
investigatory stop. Terry v Ohio, 392 US 1, 30-31; 88 S Ct 1868; 20 L Ed 2d 889 (1968). As this
Court has explained:
       Under this doctrine, if a police officer has a reasonable, articulable suspicion to
       believe a person has committed or is committing a crime given the totality of the
       circumstances, the officer may briefly stop that person for further investigation.
       Moreover, under Terry, a police officer may approach and temporarily detain a
       person for the purpose of investigating possible criminal behavior even if probable
       cause does not exist to arrest the person. The scope of any search or seizure must
       be limited to that which is necessary to quickly confirm or dispel the officer’s
       suspicion. [Barbarich, 291 Mich App at 473 (internal citations omitted).]

“[I]n determining whether the totality of the circumstances provide reasonable suspicion to support
an investigatory stop, those circumstances must be viewed as understood and interpreted by law
enforcement officers, not legal scholars. Also, common sense and everyday life experiences
predominate over uncompromising standards.” People v Oliver, 464 Mich 184, 192; 627 NW2d
297 (2001) (quotation marks, alterations, and citations omitted). Law enforcement officers “are
permitted, if not required, to consider the modes or patterns of operation of certain kinds of
lawbreakers” and then make “inferences and deductions that might well elude an untrained
person.” Id. at 196 (quotation marks, alterations, and citations omitted).




                                                 -2-
        MCL 750.227(2) prohibits a person from carrying “a pistol concealed on or about his or
her person[.]” “Concealment is an essential element of the crime of carrying a concealed weapon.”
People v Jackson, 43 Mich App 569, 571; 204 NW2d 367 (1972). However, it has long been
established by this Court that total concealment or invisibility is not required under the statute to
support such a conviction. People v Jones, 12 Mich App 293, 296; 162 NW2d 847 (1968). Rather,
“a weapon is concealed when it is not discernible by the ordinary observation of persons coming
in contact with the person carrying it, casually observing him, as people do in the ordinary and
usual associations of life.” Id. Our criminal jury instruction, M Crim JI 11.1(3), states the matter
simply: “Complete invisibility is not required. A pistol is concealed if it cannot easily be seen by
those who come into ordinary contact with the defendant.”

        In this case, defendant was approached by the police officers only after they saw a partially
concealed handgun in the waistband of defendant’s pants. Defendant had been leaning over his
vehicle checking his oil when the handle of his gun became visible from around his coat. Thus, it
appears that the handgun would not have been even partially visible if defendant had been standing
up straight and not leaning over his vehicle so as to cause his coat to fall forward and expose the
gun in his waistband. In other words, persons who would come into ordinary contact with
defendant would not have easily seen that defendant had a handgun in his waistband. While the
handgun came into plain view at the particular point in time when the police officers noticed
defendant leaning over his vehicle, such fact “does not negate, as a matter of law, the finding that
under any particular set of circumstances there was the necessary concealment.” People v
Charron, 54 Mich App 26, 30; 220 NW2d 216 (1974).

        Further, the issue here is not whether there was sufficient evidence to convict defendant of
the charge of carrying a concealed weapon; rather, the issue here is whether the police officers had
a reasonable, articulable suspicion to support their investigatory stop of defendant. The officers
were on patrol in an area of the community known for repeated criminal activity, and were paying
special attention to activities occurring at gas stations. The police officers saw defendant at his
vehicle, with the hood up. Defendant was leaning over his vehicle checking his oil. And the
officers saw the handle of a gun sticking out from defendant’s clothes. While the handgun was
partially visible because of the positioning of defendant’s body and the vantage point of the police
officers, it cannot be said that defendant was “openly” carrying the weapon in full view for the
public to see upon casual observation. A portion of the gun was in defendant’s waistband and the
portion that was not in his waistband was, at minimum, partially covered by his clothing.

        The police officers were entitled to consider the totality of the circumstances, viewed and
understood in light of their law enforcement experiences, in deciding whether to approach
defendant to investigate the situation. Police officers are permitted to approach a person in a public
place and ask questions without violating the Fourth Amendment. People v Shabaz, 424 Mich 42,
56-57; 378 NW2d 451 (1985) (quotation marks and citation omitted); People v Taylor, 214 Mich
App 167, 170; 542 NW2d 322 (1995) (citation omitted). Thus, the officers approached defendant
while still in their vehicle and asked if he had a CPL—which demonstrates that the officers
believed the gun was concealed. “Asking such questions to elicit voluntary information from
private citizens is an essential part of police investigations.” People v Jenkins, 472 Mich 26, 33;
691 NW2d 759 (2005). Defendant denied having a CPL; he also did not deny having a gun or
state that he was legally “openly” carrying his gun. But, at that point, defendant was not obligated
to respond in any manner to the police officers; he could have simply ignored them. See id. at 33-


                                                 -3-
34. That is so because at the time, both police officers remained in their vehicle and there was no
indication from them that defendant was not free to leave; thus, defendant was not seized for Fourth
Amendment purposes. See id. at 34. However, after defendant denied having a CPL, the police
officers exited their vehicle and detained defendant—at which point the handgun was retrieved
from his right hip area. At this point, a reasonable person would have believed he was not free to
leave, and thus, a seizure of defendant occurred. See id. at 32.

        Considering the evidence of record, we conclude that the police officers had a reasonable,
articulable suspicion that defendant was illegally carrying a concealed handgun, and thus, were
justified in conducting an investigatory stop which resulted in the discovery of the handgun, as
well as other incriminating evidence. The trial court’s finding that the handgun could not be
considered “concealed” was clearly erroneous. That the handgun became partially visible by the
happenstance of defendant’s physical positioning or the incidental movement of his clothing does
not mean that the gun was being “openly” carried. In other words, the fact that the handgun was
seen does not necessarily mean that the handgun was not “concealed.” Accordingly, the trial
court’s decision that the incriminating evidence produced by the investigatory stop had to be
suppressed because defendant’s Fourth Amendment rights were violated is reversed. This matter
is remanded to the trial court for reinstatement of the charges against defendant and for further
proceedings consistent with this opinion.

       Reversed and remanded. We do not retain jurisdiction.



                                                             /s/ Mark J. Cavanagh
                                                             /s/ Anica Letica
                                                             /s/ Karen M. Fort Hood




                                                -4-